Citation Nr: 1133502	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder including posttraumatic stress disorder (PTSD) and a major depressive disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty service from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In February 2010, the Veteran testified at a hearing before the undersigned.  

In June 2010, the Board issued a decision denying the Veteran's appeal.  The Veteran appealed that decision.  In May 2011, the Secretary and the Veteran's representative signed a Joint Motion for Remand (JMR) and later that same month the United States Court of Appeals for Veterans Claims (Court) issued an Order that vacated and remanded the Board's June 2010 decision for the reasons set out in the JMR. 

In accordance with the May 2011 JMR, the Board had also recharacterized the issue on appeal to include all psychiatric disorders, including the Veteran's PTSD and major depressive disorder.  Also see Clemmons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his PTSD and major depressive disorder were caused by his service with the 518th Engineer Company at Fort Kolbe in the Panama Canal Zone (CZ) from July 1963 to July 1964.  Specifically, he claims his psychiatric disorders were caused by being subject to sporadic small arms fire while guarding a building (possibly a courthouse) for approximately two or three days in January 1964 with some fellow soldiers from the 518th Engineer Company in Panama City during a riot.  He also claims that during this time his friend was injured after he fell from tree following exposure to in-coming small arms fire.  He also reported that this individual, or another friend he went to demolition school with, was later killed when trying to disarm a bomb planted by a Panamanian during the riot.  He also reported that the riot caused the death of a number of American soldiers and many civilians and he was in fear of losing his life during this time.  Lastly, he reported that after the riots in Panama City, he was never the same, the native people were hostile, and he never went into the city without carrying a knife for fear of being assaulted and/or killed as had happened to a number of other service men following the riot.  

The Board notes that service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2010).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Board also notes that controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran 's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  The provisions of 38 C.F.R. § 4.125(a) (2010) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

With the above criteria in mind, the Board notes that the Veteran's service personnel records show that he served in the Panama Canal Zone (CZ) from July 1963 to July 1964 with the 518th Engineer Company at Fort Kobbe as a radio operator for four months, a pioneer for five months, and a combat demolition specialist for fourteen months.  Moreover, historical literature provided by the Veteran documents that in January 1994 rioting took place in Panama.  Furthermore, VA treatment records starting in 2005 show that the Veteran was diagnosed as having PTSD and a major depressive disorder.

However, although the Veteran's claimed stressors are consistent with the circumstances, conditions, or hardships of his service and it appears that there is medical evidence supporting diagnoses of PTSD and a major depressive disorder, the record does not include a clear medical opinion that the diagnosis of PTSD or major depressive disorder is related to his in-service stressors.  See 38 C.F.R. §§ 3.303, 3.304(f); Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

Moreover, the Board notes that the record documents other potential causes of the Veteran's PTSD and major depressive disorder, including his post-service arrest and later release for homicide in September 1965 and his being assaulted in September 2004, after service.  

Therefore, the Board finds that a remand to obtain a medical opinion as to whether any current psychiatric disorder is due to the Veteran's military services as opposed to his post-service stressors.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, while the Veteran has alleged, in substance, that he has received ongoing medical care since his 1965 separation from military service, the only treatment records found in the claims file are dated in 2004 and 2005.  Therefore, on remand, all of his post-1965 treatment records from all identified sources, including his post-July 2005 treatment records from the Phoenix VA Medical Center, should be associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO, after obtaining all needed authorizations from the Veteran, should obtain and associate with the claims file all of his post-1965 treatment records from all identified sources including his post-July 2005 treatment records from the Phoenix VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO should provide the Veteran with updated Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006) regarding his broader claim of service connection for all psychiatric disorders including PTSD and a major depressive disorder. 

3.  After undertaking the above development to the extent possible, the RO should arrange for the Veteran to be afforded a VA psychiatric examination.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the file.  After a review of the claims file and an examination of the claimant, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not that the Veteran has a diagnosis of PTSD in accordance with DSM IV?

(b) Is it at least as likely as not that the Veteran's PTSD was caused by the stressors he identified occurred while serving in the Panama Canal Zone (CZ) with the 518th Engineer Company in January 1964 during the riots as opposed to any post-service event such as his post-service arrest and later release for homicide in September 1965 or his post-service assault in September 2004?

(c) Is it at least as likely as not that the Veteran's major depressive disorder was caused by his military service as opposed to any post-service event such as his post-service arrest and later release for homicide in September 1965 or his post-service assault in September 2004?

Note:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  The RO should thereafter readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

